Exhibit 10.4

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW.

 

WARRANT TO PURCHASE STOCK

 

Corporation:

VIVEVE MEDICAL, INC.

Number of Shares:

471,698

Class of Stock:

Common Stock

Initial Exercise Price:

$0.53 per share

Issue Date:

September 30, 2014

Expiration Date:

September 30, 2024

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, the receipt of
which is hereby acknowledged, Square 1 Bank or its assignee (“Holder”) is
entitled to purchase the number of fully paid and nonassessable shares of the
class of securities (the “Shares”) of the corporation (the “Company”) at the
initial exercise price per Share (the “Warrant Price”) all as set forth above
and as adjusted pursuant to Article 2 of this warrant, subject to the provisions
and upon the terms and conditions set forth in this warrant.

 

ARTICLE 1

EXERCISE

 

1.1     Method of Exercise. Holder may exercise this warrant by delivering this
warrant and a duly executed Notice of Exercise in substantially the form
attached as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the conversion right set forth in Section 1.2, Holder shall also
deliver to the Company a check for the aggregate Warrant Price for the Shares
being purchased.

 

1.2     Conversion Right. In lieu of exercising this warrant as specified in
Section 1.1, Holder may from time to time convert this warrant, in whole or in
part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share. The fair market value of the Shares shall be
determined pursuant to Section 1.3.

 

1.3     Fair Market Value. If the Shares are quoted on any over the counter
market maintained by OTC Markets Group, Inc. or listed on any national stock
exchange in the United States, the fair market value of the Shares shall be the
closing price of the Shares (or the closing price of the Company’s stock into
which the Shares are convertible) reported for the business day immediately
before Holder delivers its Notice of Exercise to the Company. If the Shares are
not regularly traded in a public market, the Board of Directors of the Company
shall determine fair market value in its reasonable good faith judgment.

 

 
1.

--------------------------------------------------------------------------------

 

 

1.4     Delivery of Certificate and New Warrant. Promptly after Holder exercises
or converts this warrant, the Company shall deliver to Holder certificates for
the Shares acquired and, if this warrant has not been fully exercised or
converted and has not expired, a new warrant representing the Shares not so
acquired.

 

1.5     Replacement of Warrants. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of mutilation, on surrender and cancellation of this warrant, the Company
at its expense shall execute and deliver, in lieu of this warrant, a new warrant
of like tenor.

 

1.6     Repurchase on Sale, Merger, or Consolidation of the Company.

 

1.6.1     “Acquisition.” For the purpose of this warrant, “Acquisition” means
(a) any sale, license, or other disposition of all or substantially all of the
assets (including intellectual property) of the Company, or (b) any
reorganization, consolidation, merger or sale of the voting securities of the
Company or any other transaction where the holders of the Company’s securities
before the transaction beneficially own less than 50% of the outstanding voting
securities of the surviving entity after the transaction.

 

1.6.2     Assumption of Warrant. In the case of a reincorporation of the
Company, this warrant shall be assumed by the successor entity. If upon the
closing of any other Acquisition, the successor entity assumes the obligations
of this warrant, then this warrant shall be exercisable for the same securities,
cash, and property as would be payable for the Shares issuable upon exercise of
the unexercised portion of this warrant as if such Shares were outstanding on
the record date for the Acquisition and subsequent closing. The Warrant Price
shall be adjusted accordingly. The Company shall use reasonable efforts to cause
the surviving corporation to assume the obligations of this warrant.

 

1.6.3     Nonassumption. If upon the closing of any Acquisition the successor
entity does not assume the obligations of this warrant and Holder has not
otherwise exercised this warrant in full, then this warrant shall automatically
convert pursuant to Section 1.2 and thereafter Holder shall participate in the
Acquisition on the same terms as other holders of the same class of securities
of the Company.

 

ARTICLE 2

ADJUSTMENTS TO THE SHARES

 

2.1     Stock Dividends, Splits, Etc. If the Company declares or pays a dividend
on its common stock payable in common stock, or other securities, or subdivides
the outstanding common stock into a greater amount of common stock, then upon
exercise of this warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend or subdivision occurred.

 

 
2.

--------------------------------------------------------------------------------

 

 

2.2     Reclassification, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
warrant, Holder shall be entitled to receive, upon exercise or conversion of
this warrant, the number and kind of securities and property that Holder would
have received for the Shares if this warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. Such an
event shall include any automatic conversion of the outstanding or issuable
securities of the Company of the same class or series as the Shares to common
stock pursuant to the terms of the Company’s Articles of Incorporation upon the
closing of a registered public offering of the Company’s common stock. The
Company or its successor shall promptly issue to Holder a new warrant for such
new securities or other property. The new warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Article 2 including, without limitation, adjustments to the
Warrant Price and to the number of securities or property issuable upon exercise
of the new warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.

 

2.3     Adjustments for Combinations, Etc. If the outstanding Shares are
combined or consolidated, by reclassification or otherwise, into a lesser number
of shares, the Warrant Price shall be proportionately increased. If the
outstanding Shares are split or multiplied, by reclassification or otherwise,
into a greater number of shares, the Warrant Price shall be proportionately
decreased.

 

2.4     Intentionally Omitted.

 

2.5     No Impairment. The Company shall not, by amendment of its charter
documents or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this warrant by the Company, but shall at all times
in good faith assist in carrying out all the provisions of this Article 2 and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment.

 

2.6     Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, the Company at its expense shall promptly compute such adjustment, and
furnish Holder with a certificate of its Chief Financial Officer setting forth
such adjustment and the facts upon which such adjustment is based. The Company
shall, upon written request, furnish Holder a certificate setting forth the
Warrant Price in effect upon the date thereof and the series of adjustments
leading to such Warrant Price.

 

2.7     Fractional Shares. No fractional Shares shall be issuable upon exercise
or conversion of the Warrant and the Number of Shares to be issued shall be
rounded down to the nearest whole Share. If a fractional share interest arises
upon any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder an amount computed by multiplying the
fractional interest by the fair market value of a full Share.

 

 
3.

--------------------------------------------------------------------------------

 

 

ARTICLE 3

REPRESENTATIONS AND COVENANTS OF THE COMPANY

 

3.1     Representations and Warranties. The Company hereby represents and
warrants to the Holder as follows:

 

(a)     The initial Warrant Price referenced on the first page of this warrant
is not greater than the fair market value of the Shares as of the date of this
warrant.

 

(b)     All Shares which may be issued upon the exercise of the purchase right
represented by this warrant, and all securities, if any, issuable upon
conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.

 

(c)     The Company’s capitalization table attached to this warrant is true and
complete as of the Issue Date.

 

3.2     Notice of Certain Events. If the Company proposes at any time (a) to
declare any dividend or distribution upon its common stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
(c) to effect any reclassification or recapitalization of common stock; or (d)
to merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder (1) at least 20 days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) and (b) above; and (2) in the case of the matters referred to
in (c) and (d) above at least 20 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event).

 

3.3     Information Rights. So long as the Holder holds this warrant and/or any
of the Shares, the Company shall deliver to the Holder (a) promptly after
mailing, copies of all communiques to the shareholders of the Company, (b)
within ninety (90) days after the end of each fiscal year of the Company, the
annual audited financial statements of the Company certified by independent
public accountants of recognized standing and (c) within forty-five (45) days
after the end of each of the first three quarters of each fiscal year, the
Company’s quarterly, unaudited financial statements; provided, however, that so
long as the Company is subject to the reporting obligations of Sections 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and files all such required reports on a timely basis (including pursuant to
Rule 12b-25 promulgated under the Exchange Act), the Company shall be required
only to notify the Holder that the filing has been made to satisfy the
requirements of subsections (b) and (c) herein.

 

 
4.

--------------------------------------------------------------------------------

 

 

3.4     Intentionally Omitted.

 

ARTICLE 4

MISCELLANEOUS

 

4.1     Term: Exercise Upon Expiration. This warrant is exercisable in whole or
in part, at any time and from time to time on or before the Expiration Date set
forth above. If this warrant has not been exercised prior to the Expiration
Date, this warrant shall be deemed to have been automatically exercised on the
Expiration Date by “cashless” conversion pursuant to Section 1.2.

 

4.2     Legends. This warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH APPLICABLE LAW.

 

4.3     Compliance with Securities Laws on Transfer. This warrant and the Shares
issuable upon exercise of this warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee and an opinion of
legal counsel reasonably acceptable to the Company.

 

4.4     Transfer Procedure. Subject to the provisions of Section 4.3, Holder may
transfer all or part of this warrant or the Shares issuable upon exercise of
this warrant (or the securities issuable, directly or indirectly, upon
conversion of the Shares, if any) by giving the Company notice of the portion of
the warrant being transferred setting forth the name, address and taxpayer
identification number of the transferee and surrendering this warrant to the
Company for reissuance to the transferee(s) (and Holder, if applicable).

 

4.5     Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such Holder from time
to time. All notices to the Holder shall be addressed as follows:

 

Square 1 Bank

Attn: Warrant Administrator

406 Blackwell Street, Suite 240

Durham, NC 27701                              

 

4.6     Amendments. This warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

 

 
5.

--------------------------------------------------------------------------------

 

 

4.7     Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

4.8     Governing Law. This warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

 

 

VIVEVE MEDICAL, INC.

         

By:

/s/Scott Durbin

           

Name:

Scott Durbin

           

Title:

CFO

 

 

 
6.

--------------------------------------------------------------------------------

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.     The undersigned hereby elects to purchase ______________ shares of the
______________ stock of VIVEVE MEDICAL, INC. pursuant to the terms of the
attached warrant, and tenders herewith payment of the purchase price of such
shares in full.

 

2.     The undersigned hereby elects to convert the attached warrant into shares
in the manner specified in the warrant. This conversion is exercised with
respect to ______________ of the shares covered by the warrant.

 

[Strike paragraph that does not apply.]

 

3.     Please issue a certificate or certificates representing said shares in
the name of the undersigned or in such other name as is specified below:

 

Square 1 Bank

Attn: Warrant Administrator

406 Blackwell Street, Suite 240

Durham, NC 27701

 

4.     The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

 

SQUARE 1 BANK or Registered Assignee

 

 

--------------------------------------------------------------------------------

(Signature)

 

 

--------------------------------------------------------------------------------

(Date)

 

 

 

 